BETTS, District Judge.
This vessel and cargo were captured early in March, 1862, in Pamlico sound, North Carolina, by the United States gunboat Ceres, and were brought to this port and here libelled as prize, June 17, 1802, and on return of the monition and notice, no one appearing to defend the property seized, the case was submitted to the court for decision. On examination it was found that no legal proof was furnished of the capture of the vessel and of the cause of it; and on motion of the United States attorney, July 18, 1862, a year and a day were allowed to the captors to bring in further proofs.
On such proofs being taken and submitted to the court, it is madq to appear that the vessel and cargo were seized in Pamlico sound, and belonged to residents within enemy territory; that after the capture the vessel and cargo were sunk at Hatteras inlet in a gale of wind, and were subsequently raised by pilots and brought by them to this port for the captors; and that the crew found on board at the time of the capture had left the prize, and have not been brought into this port for examination. No defense having been interposed, and it appearing satisfactorily to the court, on the evidence of witnesses present at the seizure, that the vessel and cargo were enemy property, it is ordered that a decree of condemnation for that cause be entered in the suit.
Order accordingly.
[Por a nt'ior henrinc in this case on a cues-tión of evidence, see The Actor, Case No. 36.]